Citation Nr: 0913065	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
2006, for the assignment of a 100 percent disability rating 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 50 percent 
for PTSD, for the period prior to April 19, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a disability rating in excess of 50 
percent for PTSD, and a November 2006 rating decision that 
increased the disability rating for the Veteran's PTSD from 
50 to 100 percent disabling, effective October 12, 2006.  By 
an April 2007 statement of the case, the RO denied the 
Veteran's claim for an effective date earlier than October 
12, 2006, for the assignment of a 100 percent disability 
rating for PTSD.

The issue of entitlement to a disability rating higher than 
50 percent for PTSD, for the period prior to April 19, 2006, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO granted service 
connection for PTSD and awarded a 50 percent disability 
rating, effective November 2, 1999.  The Veteran did not 
appeal this decision.

2.  The Veteran has not raised a claim of entitlement to 
revision of the June 2001 rating decision based upon clear 
and unmistakable error (CUE).

3.  In December 2004, the RO received a claim for an 
increased rating for PTSD.  

4.  The RO denied the Veteran's claim for an increased rating 
in a July 2005 rating decision.  In a September 2006 rating 
decision, the RO assigned a temporary 100 percent disability 
rating for PTSD, based upon hospitalization in excess of 21 
days.  This temporary rating was effective from April 19, 
2006, to June 30, 2006.  Effective July 1, 2006, a 50 percent 
disability rating was assigned.  In a November 2006 rating 
decision, the RO increased the Veteran's disability rating 
for PTSD from 50 to 100 percent disabling, effective October 
12, 2006.

5.  At the time the Veteran was discharged from the hospital 
on June 6, 2006, he was considered to be unemployable as a 
result of his service-connected PTSD.

6.  There is no medical evidence of record dated earlier than 
April 19, 2006, which demonstrates that the Veteran would be 
entitled to a 100 percent disability rating for his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 6, 2006, 
but no earlier, for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than October 12, 2006, for the assignment of a 100 
percent disability rating for PTSD.  Significantly, he did 
not appeal the June 2001 rating decision that granted service 
connection and awarded a 50 percent disability rating, and he 
has not alleged that the June 2001 decision was clearly and 
unmistakably erroneous in assigning a 50 percent rating.  See 
Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady 
v. Nicholson, 20 Vet. App. 393 (2006).  No additional 
communication asserting entitlement to an increased rating 
was received from the Veteran until December 2004.

The RO denied the Veteran's claim for an increased rating in 
a July 2005 rating decision.  In a September 2006 rating 
decision, the RO assigned a temporary 100 percent disability 
rating for PTSD, based upon hospitalization for PTSD in 
excess of 21 days.  This temporary rating was effective from 
April 19, 2006, to June 30, 2006.  Effective July 1, 2006, a 
50 percent disability rating was assigned.  In a November 
2006 rating decision, the RO increased the Veteran's 
disability rating for PTSD from 50 to 100 percent disabling, 
effective October 12, 2006.  The increase was based upon an 
October 12, 2006, report of VA psychiatric examination, which 
the RO determined was the date that an increase in disability 
was first shown.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  Post-
traumatic stress disorder warrants a 50 percent rating where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Veteran contends that he is entitled to an earlier 
effective date for the assignment of a 100 percent disability 
rating based upon his being unemployable as a result of his 
PTSD prior to October 12, 2006.  He asserts that an April 11, 
2006, letter from his father, attesting to the severity of 
his PTSD condition, should form the basis of the award of an 
earlier effective date.  In the alternative, he asserts that 
because he was determined to be unemployable upon his 
discharge from the hospital in June 2006, a 100 percent 
disability rating should have been assigned at the 
termination of the temporary 100 percent rating based upon 
hospitalization in excess of 21 days.  

Because the report of discharge from the hospital on June 6, 
2006, demonstrates that the Veteran was considered to be 
unemployable as a result of his PTSD at the time of his 
discharge, and the record reflects that he has not been 
employed since that time, the Board concludes that he is 
entitled to a 100 percent disability rating for PTSD, based 
upon symptomatology precluding employment, effective from the 
date he was discharged from the hospital.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008) (assigning a 100 percent 
disability rating for total occupational impairment).  

Having determined that he Veteran is entitled to a 100 
percent disability rating from June 6, 2006, and because he 
was in receipt of a temporary 100 percent rating effective 
from April 19, 2006, the remaining question before the Board 
is whether the evidence of record supports the assignment of 
a 100 percent disability rating prior to April 19, 2006.  

In next addressing the Veteran's contention that the letter 
from his father warrants the assignment of a 100 percent 
disability rating, the Board notes that this letter was 
received at the RO on April 24, 2006.  Although this letter 
was written prior to the date it was received by VA, it was 
not of record until April 24, 2006.  Because it was not of 
record until April 24, 2006, the April 11, 2006, date may not 
be considered in determining whether the letter and the lay 
testimony contained therein is sufficient for the award of an 
earlier effective date for the assignment of a 100 percent 
disability rating.  In considering whether the April 24, 
2006, date of the receipt of the letter would justify the 
award of an earlier effective date of the assignment of a 100 
percent disability rating, the Board concludes that it would 
not, as the Veteran was in receipt of a 100 percent rating, 
albeit on a temporary basis, effective from April 19, 2006, 
the date he was hospitalized for treatment of PTSD.  Even if 
the letter had been received on April 11, 2006, however, the 
Board concludes that the letter would not warrant the 
assignment of a 100 percent disability rating, as the record 
reflects that the Veteran, despite a history of irregular 
attendance, remained employed until he was admitted into the 
hospital on April 19, 2006.

VA treatment records dated from December 2003 to May 2006 
show a steady increase in PTSD symptomatology.  Throughout 
this period, the Veteran reported experiencing irritability, 
depression, anger, and intrusive thoughts.  He additionally 
reported experiencing nightmares and difficulty sleeping.  He 
stated that he most-often isolated himself and avoided 
interacting with other people.  He made an effort to keep 
busy all of the time, so as to not think about his service 
experiences.  He described himself as quite nervous and 
scary, particularly when he allowed himself to think about 
his experiences in Vietnam.  He stated that he was easily 
frightened.  He reported irregular job attendance, due to his 
not wanting to leave the house.  He lived with his elderly 
father, his relationship with whom he described as 
deteriorating.   Mental status examination throughout this 
period revealed that the Veteran displayed an affect 
congruent to mood, was not acutely psychotic, and had mostly 
intact cognitive functions.  He denied suicidal and homicidal 
ideations, and did not report experiencing any hallucinations 
or delusions.  Records dated in March 2006 show that the 
Veteran's employer informed him that he needed to get 
treatment for PTSD in order to maintain his employment. 

The Veteran underwent VA psychiatric examination in January 
2005.  At the time of the examination, the Veteran complained 
of frequent nightmares and flashbacks, hypervigilence, an 
easy startle reflex, confusion, depression, diminished 
interest, poor energy, poor concentration, and crying spells.  
He described his symptoms as moderately severe in nature, and 
stated that his symptoms were present on a daily basis, 
without remission.  He stated that he had been undergoing 
psychotherapy, which he described as having been of "some 
help."

Mental status examination revealed an anxious mood with 
appropriate affect.  His speech was normal, and there was no 
evidence of any perceptual problems.  His thought processes 
and thought content were determined to be normal.  He denied 
experiencing suicidal or homicidal ideations.  Insight, 
judgment, and impulse control were determined to be fair.

With regard to his occupational history, the Veteran stated 
that he was currently employed as a vending machine 
repairman.  He noted that he sometimes did not report for 
work because he did not want to leave the house.  He 
described his ability to get along with people at work, 
however, as good.

With regard to his social history, the Veteran stated that he 
had been married once, for four years.  He had not been able 
to get along with his wife.  He had no children, and 
currently lived with his father.  He stated that he had a few 
friends with whom he kept in touch.  He denied a history of 
substance abuse or legal trouble.

The examiner determined that the most appropriate diagnosis 
for the Veteran was PTSD.  Although the Veteran was currently 
working full-time, his PTSD resulted in missed days of work 
due to lack of motivation, and social impairment, in that he 
preferred to stay home by himself on his days off.  His PTSD 
did not prevent him from carrying out the activities of daily 
living.  A GAF of 45 was assigned.

The Board finds that at no time prior to April 19, 2006, was 
an increase in disability commensurate with a rating of 100 
percent factually ascertainable.  There is no competent 
evidence dated prior to April 19, 2006, that the Veteran was 
totally occupationally or socially impaired due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or his own name.  
Although the Veteran reported irregular job attendance 
secondary to lack of motivation related to his PTSD, he 
remained employed on a full time basis until his April 16, 
2006, hospitalization.  Accordingly, there is no evidence 
that establishes that the Veteran was entitled to a 100 
percent evaluation prior to April 19, 2006.

As the evidence does not show that the Veteran's PTSD met the 
criteria for a 100 percent rating prior to April 19, 2006, an 
earlier effective date for the 100 percent evaluation is not 
warranted.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and April 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An earlier effective date of June 6, 2006, for the award of a 
100 percent disability rating for PTSD is granted.


REMAND

In a statement received in April 2006, the Veteran disagreed 
with the July 2005 denial of his claim of entitlement to a 
disability rating in excess of 50 percent for PTSD.  Although 
the RO increased the disability rating for his PTSD from 50 
to 100 percent disabling effective October 12, 2006, the 
Veteran's claim of entitlement to a disability rating in 
excess of 50 percent for the period prior to the award of a 
100 percent rating, his claim of entitlement to a rating in 
excess of 50 percent remains pending.  The Veteran has not 
been issued a statement of the case on that issue.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the 
case on the issue of entitlement to a 
disability rating in excess of 50 
percent for PTSD for the period prior 
to April 19, 2006.  Inform him of his 
appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


